Description Appearance Sheet for the United States District Court Western District of Virginia
              Charlottesville Division; Sines v. Kessler, 3:17CV72; Date: June 3, 2019; Type of
              Hearing: Motion Hearing; Parties: 1. Joel C. Hoppe; 2. Michael Bloch, 3. Gabrielle
              Tenzer, 4. James Kolenich, 5. John DiNucci, 6. Eirn Ashwell; Recorded by: Heidi N.
              Wheeler; Time in Court: 43 min
Date          6/3/2019 Location [CVILLE-3FTR]




Case 3:17-cv-00072-NKM-JCH Document 495 Filed 06/03/19 Page 1 of 3 Pageid#: 5273
Appearance Sheet for the United States District Court Western District of Virginia Charlottesville
                                                                                    [CVILLE-3FTR]  Di

    Time          Speaker                                     Note
11:01:04 AM   1
11:01:59 AM   2
11:02:01 AM   3
11:02:06 AM   4
11:02:28 AM   5
11:02:29 AM   1
11:02:32 AM   6
11:02:32 AM   1
11:02:55 AM   4             Motion to withdraw for Vanguard
11:03:28 AM   1
11:03:35 AM   4
11:03:37 AM   1
11:03:41 AM   2
11:04:05 AM   1
11:04:15 AM   2
11:04:20 AM   1             Court will grant motion. Vanguard ordered to retain counsel within 14
                            days
11:05:05 AM   4,1
11:05:20 AM   1             Motions for Sanctions
11:05:27 AM   2             Will address all three
11:08:47 AM   1
11:11:05 AM   2
11:12:21 AM   1
11:12:42 AM   2
11:15:51 AM   1
11:19:16 AM   2
11:19:31 AM   1
11:19:43 AM   2
11:21:58 AM   1
11:22:23 AM   2
11:22:36 AM   1
11:22:41 AM   2
11:23:57 AM   1
11:24:50 AM   2
11:27:09 AM   1
11:29:10 AM   2
11:29:12 AM   1,2,1
11:30:24 AM   4
11:32:53 AM   1
11:32:55 AM   4
11:34:37 AM   1
11:34:42 AM   5


6/3/2019
Case 3:17-cv-00072-NKM-JCH Document 495 Filed 06/03/19 Page 2 of 3 Pageid#:25274
                                                                             of 3
Appearance Sheet for the United States District Court Western District of Virginia Charlottesville
                                                                                    [CVILLE-3FTR]  Di

11:35:25 AM   1
11:37:25 AM   2
11:38:41 AM   1
11:39:24 AM   2
11:40:12 AM   1
11:40:45 AM   2
11:40:54 AM   5
11:40:55 AM   2
11:41:22 AM   1
11:42:14 AM   2
11:42:17 AM   1
11:42:28 AM   2
11:42:28 AM   1             Counsel will confer to get date for depos to put in order
11:42:50 AM   2
11:42:51 AM   1             Counsel to submit attorney fees as well
11:43:10 AM   2
11:43:25 AM   4,5
11:43:27 AM   1
11:43:28 AM   2
11:43:28 AM   1
11:43:47 AM   END




6/3/2019
Case 3:17-cv-00072-NKM-JCH Document 495 Filed 06/03/19 Page 3 of 3 Pageid#:35275
                                                                             of 3
